     Case 1:18-cv-02442-JPC-SLC Document 101 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NOW-CASTING ECONOMICS, LTD,

                                 Plaintiff,

         -v-
                                                              CIVIL ACTION NO.: 18 Civ. 2442 (JPC) (SLC)
ECONOMIC ALCHEMY LLC,
                                                                                ORDER
                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, Wednesday, December 16, 2020, the

Court ORDERS as follows:

         1. The parties are directed meet and confer in good faith on the outstanding issues
               regarding the Defendant’s responses to Plaintiff’s RFAs and interrogatories, the
               sufficiency of the document production so far, and the format of document
               production going forward.
         2. If any disputes remain, by January 11, 2021, Plaintiff may file a Letter-Motion to
               Compel (no more than five (5) pages). By January 15, 2021 Defendants may file a
               response (no more than five (5) pages)., and by January 19, 2021 Plaintiffs may file a
               reply (no more than three (3) pages).        The filings may attach the discovery
               requests/responses as exhibits not counted toward the page limit.

Dated:            New York, New York
                  December 16, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
